[Cite as Dotson-Brown v. Brown, 2022-Ohio-1054.]




            IN THE COURT OF APPEALS OF OHIO
                           SEVENTH APPELLATE DISTRICT
                               MAHONING COUNTY

                             ROBINETTE DOTSON-BROWN,

                                        Plaintiff-Appellee,

                                                   v.

                                        JAMES BROWN,

                                     Defendant-Appellant.


                      OPINION AND JUDGMENT ENTRY
                                       Case No. 21 MA 0059


                             Domestic Relations Appeal from the
                      Court of Common Pleas of Mahoning County, Ohio
                                   Case No. 13 DR 557

                                       BEFORE:
                Gene Donofrio, Carol Ann Robb, David A. D’Apolito, Judges.


                                            JUDGMENT:
                                              Affirmed



Robinette Dotson-Brown (NO BRIEF FILED), 6710 Courtney Park Road             #8104,
Charlotte, North Carolina 28217 for Plaintiff-Appellee and

James Brown (PRO SE), 323 Reed Avenue, Campbell, Ohio 44405 for Defendant-
Appellant.
                                                                                        –2–


                                          Dated:
                                      March 29, 2022

Donofrio, J.

         {¶1}   Defendant-Appellant, James Brown, appeals from a Mahoning County
Common Pleas Court Domestic Relations Division decision overruling his motion to
reallocate parental rights and responsibilities and overruling his objection to plaintiff-
appellee, Robinette Dotson-Brown’s, relocation request.
         {¶2}   The parties were married on December 18, 2010 and granted a divorce
on August 25, 2014. They share one child who was born in 2012. Per the terms of the
divorce, appellee was named the residential parent and appellant was granted visitation
pursuant to the court’s standard order of visitation.
         {¶3}   On May 28, 2020, appellee filed a notice of intent to relocate to North
Carolina with the child. Subsequently, on July 7, 2020, appellant filed a motion for a
reallocation of parental rights and responsibilities to name him the residential parent. He
also filed an objection to appellee’s proposed relocation and requested a hearing on the
issue.
         {¶4}   Appellee and the child moved to North Carolina on August 6, 2020. That
same day, the magistrate filed an order restricting appellee from moving the child to North
Carolina until a full hearing could be held. On August 19, 2020, appellant filed a motion
for appellee to show cause why she should not be held in contempt for leaving Ohio with
the child. On August 20, 2020 the magistrate held a full hearing on the issue of the
immediate move to North Carolina and dissolved the order restricting the child’s move.
         {¶5}   The matter proceeded to a hearing before a magistrate on November 17,
2020. Both parties appeared pro se. The magistrate determined that a change of
circumstances necessary to reallocate parental rights and responsibilities did not exist.
She further determined that even if the requisite change in circumstances did exist, it was
in the child’s best interest for appellee to remain the residential parent. The magistrate
further determined that appellee could not be held in contempt because on the day she
moved to North Carolina, the court had not yet mailed the order restricting the move.
Thus, appellee did not have notice of the court’s ruling at the time. Finally, the magistrate
denied appellant’s objection to appellee’s relocation with the child.


Case No. 21 MA 0059
                                                                                        –3–


       {¶6}     Appellant filed objections to the magistrate’s decision. The trial court
reviewed the transcript. It found that appellant did not prove the required change in
circumstances necessary for a reallocation of parental rights and responsibilities. The
court noted that much of the evidence appellant relied on pre-dated the parties’ divorce.
It also found that relocation alone was not a sufficient change in circumstances, although
it was to be considered. The court further concluded that both parties have a good
relationship with the child and are actively involved with her education and homework. It
noted that appellee has routinely offered appellant additional parenting time. It also found
significant that appellant has a teenage son from another relationship with whom he has
no contact. Yet appellee has reached out to appellant’s son and his mother so that the
child can have a relationship with her half-brother. The court found that even if a change
in circumstances had occurred, it was not in the child’s best interest to reallocate parental
rights and responsibilities.   Thus, the court overruled appellant’s objections to the
magistrate’s decision on his motion for the reallocation of parental rights and
responsibilities.   It denied appellant’s motion for reallocation of parental rights and
responsibilities and granted him parenting time in accordance with the court’s long-
distance visitation schedule. Likewise, the trial court overruled appellant’s objection to
the magistrate’s finding that appellee was not in contempt of the court’s order. And the
court denied appellant’s objection to appellee’s relocation with the child.
       {¶7}     Appellant filed a timely notice of appeal on June 21, 2021. Appellant, still
proceeding pro se, now raises two assignments of error.
       {¶8}     Appellant’s first assignment of error states:

              THE TRIAL COURT ABUSED THEIR [its] DISCRETION IN ITS
       DETERMINATION OF TERMINATION OF MARRIAGE DATE.

       {¶9}     Appellant argues the trial court erred in determining the end date of the
marriage. He then goes on to argue that appellee made false claims of domestic violence
against him before the divorce during which he alleges the parties were no longer living
together. Appellant asserts appellee made these claims in an attempt to alienate their
child beginning in 2013.




Case No. 21 MA 0059
                                                                                         –4–


       {¶10}    R.C. 3109.04 guides a trial court's discretion in a custody modification
proceeding. Miller v. Miller, 37 Ohio St.3d 71, 74, 523 N.E.2d 846 (1988). A trial court's
decision regarding the custody of a child which is supported by competent and credible
evidence will not be reversed absent an abuse of discretion. Bechtol v. Bechtol, 49 Ohio
St.3d 21, 550 N.E.2d 178 (1990), syllabus; Rohrbaugh v. Rohrbaugh, 136 Ohio App.3d
599, 603, 737 N.E.2d 551 (7th Dist. 2000). A trial court has broad discretionary powers
in child custody proceedings. Reynolds v. Goll, 75 Ohio St.3d 121, 124, 661 N.E.2d 1008
(1996). This discretion should be afforded the utmost respect by a reviewing court in light
of the gravity of the proceedings and the impact that a custody determination has on the
parties involved. Trickey v. Trickey, 158 Ohio St. 9, 13, 106 N.E.2d 772 (1952).
       {¶11}     The trial court held the final divorce hearing and issued the divorce
decree on August 25, 2014. It did not state the end date of the marriage. The end date
of a marriage is generally at issue when setting a date for the division of marital property.
“[A] marriage ends either on ‘the date of the final hearing in an action for divorce or in an
action for legal separation’ or any other date that the trial court ‘considers equitable in
determining marital property.’” Faller v. Faller, 7th Dist. Mahoning No. 07 MA 216, 2008-
Ohio-6638, ¶ 17, quoting R.C. 3105.171(A)(2). Because the trial court did not determine
a different date as the end date of the marriage, the parties’ marriage ended on the date
of the final divorce hearing, which was August 25, 2014.
       {¶12}     In its judgment entry denying appellant’s motion for reallocation of
parental rights and responsibilities, the trial court again noted that the parties divorced on
August 25, 2014.
       {¶13}     In the present case, the trial court had before it appellant’s motion to
reallocate parental rights and responsibilities, appellant’s objection to appellee’s notice of
intent to relocate to North Carolina, and appellant’s motion to find appellee in contempt.
The only ruling appellant takes issue with on appeal is the denial of his motion to
reallocate parental rights and responsibilities. When ruling on a motion to reallocate
parental rights and responsibilities, the court is only to consider facts that have arisen
since the divorce or that were unknown to the court at the time of the divorce. R.C.
3109.04(E)(1)(a). Thus, the trial court was not to consider any facts that occurred prior
to August 25, 2014, unless they were unknown to the court at the time of the divorce.



Case No. 21 MA 0059
                                                                                        –5–


       {¶14}      Regarding the domestic violence allegations that appellant refers to, the
trial court specifically found:

       The court finds no evidence of alienation. The domestic violence protection
       order proceeding in 2013 predated the divorce. If James [appellant] was so
       concerned with it, he could have pursued custody at the time of the divorce.
       Instead, their divorce resulted in an agreement whereby James agreed for
       Robinette [appellee] to be designated residential parent and legal
       custodian. Therefore, this is not a credible factor.

       {¶15}      As the court found, evidence of the domestic violence allegations
preceded the divorce and the trial court did not find this evidence relevant to proving a
change in circumstances. Nothing in the record indicates that the trial court abused its
discretion in this determination. Moreover, if appellant contested the end date of the
marriage, this was an issue he should have appealed from the divorce decree.
       {¶16}      Accordingly, appellant’s first assignment of error is without merit and is
overruled.
       {¶17}      Appellant’s second assignment of error states:

               THE TRIAL COURT ABUSED THEIR [its] DISCRETION WITH
       RULING THAT NO CHANGE IN CIRCUMSTANCES OCCURRED AFTER
       APPLYING INEQUITABLE DETERMINATION DATE OF MARRIAGE.

       {¶18}    Here appellant appears to argue that a change in circumstances existed
to warrant a custody modification. But then he again asserts the trial court erred in setting
the end date of the marriage and that the domestic violence claims against him were
unfounded.     Appellant also makes an argument that appellee does not foster the
relationship between him and their child.
       {¶19} R.C. 3109.04(E)(1)(a) provides:

       The court shall not modify a prior decree allocating parental rights and
       responsibilities for the care of children unless it finds, based on facts that
       have arisen since the prior decree or that were unknown to the court at the
       time of the prior decree, that a change has occurred in the circumstances


Case No. 21 MA 0059
                                                                                           –6–


       of the child, the child's residential parent, or either of the parents subject to
       a shared parenting decree, and that the modification is necessary to serve
       the best interest of the child. In applying these standards, the court shall
       retain the residential parent designated by the prior decree or the prior
       shared parenting decree, unless a modification is in the best interest of the
       child and one of the following applies:

       ***

       (iii) The harm likely to be caused by a change of environment is outweighed
       by the advantages of the change of environment to the child.

       {¶20}    Pursuant to the statute, in order for a court to reallocate parental rights and
responsibilities and change the residential parent, the court is required to find (1) that a
change in circumstances has occurred since the prior custody order; (2) that the change
in custody is in the child's best interests; and (3) that the benefits of the change in custody
outweigh the harm caused by the change. Vella v. Vella, 7th Dist. Jefferson No. 10-JE-7,
2011-Ohio-1182, ¶ 23.
       {¶21}    In this case, the trial court found appellant did not prove the requisite
change in circumstances. It noted that appellant relied in great deal on allegations that
appellee attempted to alienate the child from him by bringing domestic violence charges
against him in 2013. But the court noted that these allegations predated the divorce. It
further pointed out that appellant also relied on appellee’s relocation to North Carolina.
But the trial court noted that this court has held that while relocation of a parent is a factor
to consider, relocation alone will not constitute the change of circumstances necessary
for a reallocation of parental rights and responsibilities. Citing, Matter of N.W.F., 7th Dist.
Jefferson No. 18 JE 0030, 2019-Ohio-3956, 147 N.E.3d 86, ¶ 31.
       {¶22}    As noted above, if appellant had an issue with the end date of the
marriage, he could have filed an appeal from the divorce decree to contest that issue.
Likewise, the domestic violence allegations that occurred in 2013 are irrelevant in this
matter in which the court was only to consider facts that have occurred since the divorce
or that were unknown at the time of the divorce. Nothing in the record indicates that the



Case No. 21 MA 0059
                                                                                         –7–


trial court abused its discretion in finding, based on facts that have occurred since the
divorce,that no change in circumstances occurred.
       {¶23}    Moreover, while appellant does not make a best interest argument, we
note that the trial court went on to find that even if appellant had proved a change in
circumstances, it was not in the child’s best interest to modify custody. The court cited to
and relied on the R.C. 3109.04(F)(1) best interest factors in making this determination.
       {¶24}    In determining a child's best interest either on an original decree allocating
parental rights and responsibilities or on a modification of such a decree, the court shall
consider all relevant factors, including, but not limited to:

       (a) The wishes of the child's parents regarding the child's care;

       (b) If the court has interviewed the child in chambers pursuant to division
       (B) of this section regarding the child's wishes and concerns as to the
       allocation of parental rights and responsibilities concerning the child, the
       wishes and concerns of the child, as expressed to the court;

       (c) The child's interaction and interrelationship with the child's parents,
       siblings, and any other person who may significantly affect the child's best
       interest;

       (d) The child's adjustment to the child's home, school, and community;

       (e) The mental and physical health of all persons involved in the situation;

       (f) The parent more likely to honor and facilitate court-approved parenting
       time rights or visitation and companionship rights;

       (g) Whether either parent has failed to make all child support payments,
       including all arrearages that are required of that parent pursuant to a child
       support order under which that parent is an obligor;

       (h) Whether either parent or any member of the household of either parent
       previously has [ever been convicted of certain offenses or had a child
       adjudicated abused or neglected];



Case No. 21 MA 0059
                                                                                          –8–


       (i) Whether the residential parent or one of the parents subject to a shared
       parenting decree has continuously and willfully denied the other parent's
       right to parenting time in accordance with an order of the court;

       (j) Whether either parent has established a residence, or is planning to
       establish a residence, outside this state.

R.C. 3109.04(F)(1).
       {¶25}   In this case the trial court found the following.
       {¶26}   As to the parents’ wishes, the court found that appellee relocated to North
Carolina for a counseling job.
       {¶27}   As to the child’s wishes and concerns, the court did interview the child.
But it noted that she is eight years old and did not have sufficient reasoning ability to
express her wishes and concerns to the court.
       {¶28}   As to the child’s interaction and relationships with family, the court found
that the child has a very good relationship with both parents. It also found that appellant
has a son from a previous relationship with whom he does not communicate. But the
court found it significant that appellee reached out to appellant’s son’s mother and
arranged for the child and her half-brother to meet.
       {¶29}   As to the child’s adjustment to home, school, and community, the court
found that both parties take an active interest in the child’s academics and help her with
school work and that the child is doing well at her school in North Carolina.
       {¶30}   As to everyone’s health, the court found that neither party presented
evidence of any mental or physical health issues. The court did note the child suffers
from asthma.
       {¶31}   As to the parent more likely to facilitate visitation, the court found that both
parties follow the court’s parenting time orders.
       {¶32}   As to child support, the court found that appellant is not current on his child
support but no evidence was presented as to the amount of his arrearage.
       {¶33}   As to criminal offenses or a child being abused or neglected, the court
found this factor did not apply.




Case No. 21 MA 0059
                                                                                           –9–


       {¶34}      As to whether the residential parent has denied the other parent parenting
time, the court noted appellant testified that in 2015, after the child was involved in a car
accident, appellee denied him parenting time. But the court noted appellee testified that
it was against her doctor’s orders for the child to travel and she made up the missed visit
with appellant.
       {¶35}      Finally, as to a parent establishing a residence out of state, the court noted
this was probably the biggest issue in this case. It noted that appellee had moved to
North Carolina with the child and this affected appellant’s parenting time. But the court
stated it was to consider the child’s best interest, not what is best for either parent.
       {¶36}      The above analysis by the trial court demonstrates a thorough, well-
reasoned basis for its decision that it is in the child’s best interest for appellee to remain
her residential parent. There is no evidence to suggest that the trial court abused its
discretion in making this finding.
       {¶37}      Accordingly, appellant’s second assignment of error is without merit and
is overruled.
       {¶38}      For the reasons stated above, the trial court’s judgment is hereby
affirmed.




Robb J., concurs.
D’Apolito, J., concurs.




Case No. 21 MA 0059
[Cite as Dotson-Brown v. Brown, 2022-Ohio-1054.]




        For the reasons stated in the Opinion rendered herein, the assignments of error
are overruled and it is the final judgment and order of this Court that the judgment of the
Court of Common Pleas of Mahoning County, Ohio, is affirmed. Costs to be taxed against
the Appellant.
        A certified copy of this opinion and judgment entry shall constitute the mandate in
this case pursuant to Rule 27 of the Rules of Appellate Procedure. It is ordered that a
certified copy be sent by the clerk to the trial court to carry this judgment into execution.




                                      NOTICE TO COUNSEL

        This document constitutes a final judgment entry.